Citation Nr: 0529166	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  02-06 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an earlier effective date prior to June 1, 
2001, for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1973 to August 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Phoenix, Arizona, 
which granted a TDIU, and assigned an effective date of June 
1, 2001.  

In June 2003, the Board remanded this case for procedural 
matters, which have since been addressed.  



FINDINGS OF FACT

1.  The veteran's initial claim for a TDIU was filed in March 
2001.

2.  From April 10, 2000, the veteran was assigned a 100 
percent disability evaluation for arthritis of the left knee, 
and a rating decision granted a TDIU from June 1, 2001.  

3.  The record lacks evidence of a factually ascertainable 
increase within a year of receipt of claim for any relevant 
time prior to the April 10, 2000 (the effective date of a 
total disability rating).  



CONCLUSION OF LAW

The legal criteria have not been met for an effective date 
prior to June 1, 2001, for a TDIU.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.16 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before considering the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) and its application to 
this case must be appraised.  

The record contains June 2003 and July 2003 letters informing 
the veteran of which portion of information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  The latter letter told the 
veteran of information and evidence needed to substantiate 
and complete a claim for an earlier effective date.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The July 2003 letter 
listed the evidence of record, and the June 2003 letter 
referred to the veteran to the April 2002 statement of the 
case (SOC); the SOC provided the regulations concerning 
earlier effective dates.  Additionally, the rating decision 
on appeal (as well as the SOC, and an April 2005 supplemental 
statement of the case) also demonstrated the manner in which 
VA reviewed the evidence of record in relation to these 
regulations, which effectively told the veteran of 
information needed to substantiate the claim.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Id. at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice.  In this case, the veteran eventually received 
appropriate VCAA notification concerning an appeal of a 
downstream element (the assignment of an effective date) as 
noted above.   See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (holding that any timing error can be cured when VA 
employs proper subsequent process).  Moreover, the veteran 
was generally advised to submit any additional evidence that 
pertained to the matter.  Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to 
substantiate a claim, 38 C.F.R. § 3.159(c), which includes 
providing a medical examination when such is necessary to 
make a decision on the claim.  In this case, 
in terms of evidence concerning the claim for an earlier 
effective date, the record appears to contain the relevant 
evidence for a retrospective assessment of dates of 
entitlement.  Importantly, the veteran has not alerted VA, as 
of the most recent VCAA notification letter, that there is 
any outstanding and relevant evidence concerning the claim.  

Based on the preceding, VA fulfilled its duties to the 
veteran to the extent possible given the particular 
circumstances of this case.  

I.  Facts

The veteran filed a July 1980 application for compensation, 
and complained of an in-service knee injury; he did not 
mention unemployability.  A November 1980 rating decision 
granted service connection for a left knee, internal 
derangement, postoperatively, and assigned a 30 percent 
disability evaluation from August 11, 1979.  

A June 1982 VA Form 21-4138 indicated that the veteran sought 
service connection for a back injury, and a January 1983 
rating decision denied the claim.

The record contains a June 1988 VA Form 21-4138 where the 
veteran indicated that he had been hospitalized the previous 
month for further surgery due to his service-connected 
disability.  The veteran articulated that he wanted to apply 
for Chapter 30 benefits.  A November 1988 rating decision 
granted a temporary total evaluation from May 23, 1998, and 
continued the 30 percent rating from July 1, 1988, for 
internal derangement of the left knee.  

A January 1989 rating decision extended the Paragraph 30 
benefits until October 1, 1988.  Thereafter, the veteran 
filed a November 1989 VA Form 21-4138 that addressed the RO's 
denial of entitlement to clothing allowance benefits; the 
veteran contended that the knee brace he wore lead to extreme 
wear and tear on this clothes.  This submission did not, 
however, mention unemployability.  

The RO sent the veteran a February 1991 letter advising him 
to attend a VA examination to assess the current severity of 
his service-connected knee.  

It appears that the veteran then submitted a Federal 
Employees Retirement System (FERS) form signed by the 
veteran's supervisor and dated August 1989.  The veteran had 
been a distribution clerk with the US Postal Service.  He had 
been terminated for failure to qualify on the city scheme, 
and his employer was unable to hire a replace for him.  The 
veteran had been instructed by his doctor to use a cane at 
all times, and he was unable to lift or carry heavy weights, 
be on his feet for extended periods of time, stretch, or bend 
repeatedly.  The veteran's supervisor noted that in an office 
of that size, he was unable to place a PTF on permanent light 
duty.  

Also, the veteran's vocational rehabilitation file contains a 
June 1989 counseling record.  The veteran reported that he 
had worked as a part time with the Post Office primarily as a 
clerk carrier until termination.  The veteran was reportedly 
embittered about this, and indicated that some psychological 
emotional problems had resulted because of the situation.  
The veteran felt that his medical problems (including a knee 
problem), as well as some personality conflicts, resulted in 
a situation where he was unable to remain in the Post Office 
position.  The counselor noted that the veteran's knee 
condition had been a chronic problem, and the Post Office job 
had aggravated the condition.  The counselor stated that 
overall it was relatively clear that significant functional 
limitations concerning the knee condition could be 
established.  

The veteran underwent a March 1991 VA examination (which 
noted the veteran's submission of the above-mentioned 
occupational history via FERS).  A March 1991 rating decision 
continued the 30 percent disability evaluation.  

The record contains a July 1992 SSA determination that the 
veteran was entitled to a period of disability commencing May 
6, 1989, due to severe impairment concerning the left knee, 
moderate bilateral sensorineural high frequency hearing loss, 
overweight, dysthymia, and borderline intellectual 
functioning.  

A record from the veteran's vocational rehabilitation folder 
indicates that the veteran had attended school until 1992 
when he declined further service because he did not feel he 
could work due to his mental and physical conditions.  

An April 1998 VA Form 21-4138 submitted by the veteran asked 
the RO to reevaluated his service-connected left knee 
disability, bad ankles secondary to his left knee, and 
hearing loss.  

A July 1999 rating decision granted service connection for:  
left index finger laceration (0 percent rating); laceration 
of the right palm (0 percent rating); bilateral hearing loss 
(0 percent rating); tinnitus (10 percent rating); 
degenerative arthritis of the left knee (10 percent rating); 
and degenerative changes of the left ankle (10 percent 
rating).  The RO continued the 30 percent disability 
evaluation for service-connected left knee postoperative 
internal derangement.  The veteran's combined ratings were 50 
percent from April 17, 1998.  

An April 2000 submission from the veteran asked for a 
temporary 100 percent due to total knee replacement, and May 
a 2000 rating decision granted entitlement to a temporary 
total evaluation for the period April 10, 2000, to June 1, 
2001, and denied entitlement to special monthly compensation 
based on the need for regular aid and attendance.  

The record contains a May 2000 statement from the veteran 
that he had had total knee replacement in April 2000, and he 
could not drive.  The veteran filed a March 2001 VA Form 21-
4138 seeking service connection for the right knee, to reopen 
a claim of service connection for a back injury, service 
connection for diabetes, and increased ratings for various 
other disabilities.  The RO also received a March 2001 
application for increased compensation based on 
umemployability; the veteran reported that he had last worked 
in May 1989.  

In May 2001, the veteran submitted another application 
concerning unemployability.  The RO received a July 2001 
statement from the US Postal Service that the veteran had 
been removed from his position in May 1989.  This information 
also contained a May 1989 Notice of Approval of Application 
for Disability Retirement contained a summary of the 
veteran's claim:  three major reconstructions on knee, with 
arthritis.  The disabling medical condition was noted as 
permanent and progressive.  

The veteran underwent a July 2001 VA examination, and a 
September 2001 rating decision granted an increased rating of 
60 percent for the veteran's service-connected left knee 
disability involving degenerative arthritis, and entitlement 
to TDIU, effective June 1, 2001 (the RO also maintained the 
status quo in terms of disability evaluations for 
postoperative internal derangement of the left knee, 
degenerative changes of the left ankle, laceration of the 
right palm, laceration of the left index finger, and 
tinnitus).  The rating decision reflected that the veteran 
had been entitled to a 100 percent rating from April 10, 
2000, as per 38 C.F.R. § 4.30, for degenerative arthritis of 
the left knee.  The determination also indicated that the 
combined evaluation for compensation was 80 percent from June 
1, 2001.  

II.  Laws and Regulations

The applicable law provides that the effective date shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of claim.  The implementing 
regulation 38 C.F.R. § 3.400(o)(2) provides that the 
effective date shall be date of receipt of claim, or date 
entitlement arose, whichever is later, unless the 
ascertainable increase is shown within one year of the claim.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  Total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990) (a claimant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" 
in order to prevail).

III.  Analysis

First, it is noted that for almost a year the prior to the 
effective date of the grant of a TDIU, the veteran's service-
connected left knee disability involving arthritis had a 100 
percent disability evaluation.  As such, assessing whether 
the effective date could be adjusted by considering the date 
of receipt of claim in comparison to the date entitlement 
arose, whichever is later, as per any ascertainable increase 
shown within one year of the claim, is a relevant question 
for only a short period to time.  38 C.F.R. § 3.400(0)(2).  
Particularly, 38 C.F.R. § 4.16 applies where the schedular 
rating is less than total.  The RO received the veteran's 
initial application for a TDIU on March 27, 2001 (the veteran 
had dated the document March 26, 2001).  The RO received 
another application for a TDIU in May 2001.  Because the 
veteran had a total rating as of April 10, 2000, which is 
almost a year prior to the original application for a TDIU, 
the record should be assessed to determine whether there is 
any ascertainable increase within a year of the March 2001 
claim.  

The record, however, does not contain any evidence that shows 
an ascertainable increase of disability associated with 
arthritis of the left knee prior to that recognized already 
by the 100 percent evaluation from April 10, 2000.  A July 
1999 rating decision examined evidence from 1989 to 1998, and 
the next piece of medical evidence submitted concerned the 
April 2000 surgery, which inspired the 100 percent rating.  
VA treatment records gathered from Tucson commence in May 
2000, for post-surgical care.

As such, there is no factually ascertainable effective date 
as per medical evidence of record that would permit a TDIU 
within a year of the initial claim (excepting the period of 
time already covered by a total rating).  

Though it is provided under 38 C.F.R. § 3.155(a) that an 
informal claim may, in some circumstances, be considered to 
be the date of a claim, see Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992), a careful review of the record has not 
revealed a filing that could be construed as an informal 
claim, and nor has the veteran pointed to one.  

The SSA determination, records from the US Postal Service in 
relation to the veteran's cessation of work in 1989, and the 
veteran's vocational rehabilitation folder have all been 
reviewed.  Simply because these records may have pointed to 
the disabling impact of the veteran's knee before the 
currently assigned effective date for a TDIU does not 
authorize the Board to go outside of the regulation generated 
from Congressional action.  Rather, the Board must apply 
38 C.F.R. § 3.400, which requires a veteran to actually file 
a claim for a TDIU.  A claim is what commences the 
adjudication process, and the Board cannot disregard the date 
of claim in an earlier effective date case.  Moreover, the 
veteran did not meet the schedular requirements of 38 C.F.R. 
§ 4.16 until the rating decision on appeal.

Consequently, the record does not allow for an earlier 
effective date for a TDIU in this case.






ORDER

Entitlement to an earlier effective date prior to June 1, 
2001, for the award of a total disability rating based on 
individual unemployability is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


